                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    JESSICA L. ASHBY,                                 CASE NO. C18-1655-JCC
10                          Petitioner,                 MINUTE ORDER
11           v.

12    UNITED STATES OF AMERICA,

13                          Respondent.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Respondent’s unopposed motion to extend the
18   time for the Government to respond to Petitioner’s § 2255 motion (Dkt. No. 8). The motion is
19   GRANTED. The time for the Government to respond to Petitioner’s § 2255 motion is
20   EXTENDED to March 6, 2019.
21          DATED this 31st day of January 2019.
22                                                        William M. McCool
                                                          Clerk of Court
23

24                                                        s/Tomas Hernandez
                                                          Deputy Clerk
25

26


     MINUTE ORDER
     C18-1655-JCC
     PAGE - 1
